Order modified so as to provide for the suspension of the declaration of bad standing pending the trial, and that nothing in the order shall be deemed to prevent the defendant The Dramatists’ Guild of the Authors’ League of America, Inc., from enforcing the terms of the Minimum Basic Agreement for any cause other than the failure to pay royalties which accrued on the plays here involved, and as so modified affirmed, with ten dollars costs and disbursements to the appellants. No opinion. Settle order on notice. Present — Dowling, P. J., Finch, McAvoy, Martin and O’Malley, JJ.